Citation Nr: 1327174	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's Disease, to include as secondary to bilateral hearing loss and/or tinnitus.  
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Veteran's current Meniere's Disease cannot be reasonably disassociated from his active service. 


CONCLUSION OF LAW

Meniere's Disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for Meniere's Disease.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 
Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of direct service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439  (1995) (en banc).  Service connection is currently in effect for bilateral sensorineural hearing loss and tinnitus.

The Veteran contends that his current Meniere's Disease had its onset during active service, or in the alternative, is due to his service-connected bilateral hearing loss and/or tinnitus disorders.  In this regard, throughout the record, the Veteran reported symptoms of hearing loss since 1955.  In addition, he also reported chronic unsteadiness and lightheadedness for the past five or six years.  

During a May 2013 hearing before the Board, he testified that several years previously he experienced extreme dizziness and nausea that lasted approximately two to four hours.  As a result of the episode, the Veteran was taken to the hospital, where he was prescribed medication for his symptoms.  However, the medication did not help, so the Veteran returned to the hospital, with complaints of dizziness and total loss of hearing.  The Veteran further testified that his hearing loss increased in severity with each episode of dizziness and nausea.  He reported that during such episodes, he occasionally vomited, as well as experience ringing in his ears.  Finally, the Veteran testified that these episodes had worsened, to include vertigo on a daily basis.

The Veteran's service treatment records include the report of a March 1955 separation physical examination, which was negative for a diagnosis of any kind of hearing disorder, to include Meniere's Disease.  The service separation examination report demonstrates that the Veteran's bilateral hearing was normal on whispered voice test.   

Post-service treatment records include private records dated in 2004, which demonstrate the Veteran's complaints of dizziness.  VA outpatient records dated in January 2009 through January 2011 note active problem lists that include diagnoses of Meniere's Disease.  A January 2009 VA record notes the Veteran's complaints of decreased hearing and dizziness.  

A December 2009 VA record notes an impression of Meniere's Disease and sensorineural hearing loss.  The examiner reported that medication did not help alleviate the Veteran's symptoms.  The examiner also noted that the Veteran previously underwent balance therapy.  The examiner indicated that the Veteran had hearing loss due to noise exposure during service.  The examiner opined that the Veteran's current Meniere's Disease was "likely related to his noise exposure." 

The Veteran underwent a VA audiological examination in June 2011, during which he reported exposure to gunfire, artillery, and tanks during active service.  The Veteran denied a history of ear infections, ear surgery, or severe head injury.  He further reported that he experienced chronic unsteadiness and lightheadedness for the past several years.  The examiner opined that the Veteran's current Meniere's Disease was not caused by, or a result of the Veteran's service-connected hearing loss or tinnitus disorders.  The examiner commented that Meniere's Disease could result in hearing loss and tinnitus; however, the examiner concluded that Meniere's Disease was not caused by hearing loss and/or tinnitus.  In providing the opinion, the examiner noted that a diagnosis of Meniere's Disease was not shown until years after the Veteran's discharge from service.  The examiner also stated that Meniere's Disease was idiopathic in nature.  The examiner did not discuss how that conclusion was reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that an opinion's probative value is determined by whether it is supported by a detailed rationale).  Therefore, the Board finds the June 2011 VA examination report of limited probative value.  

In May 2012, a VA examiner reviewed the Veteran's claims file, and concluded that the claimed Meniere's Disease was "less likely than not" incurred in or caused by service.  In providing this opinion, the examiner in pertinent part, indicated that a diagnosis of Meniere's Disease had never been established, noting that the Veteran's medical records listed it as a "possible consideration."  The examiner further noted that Meniere's Disease had no known cause; however, he explained that it could be associated with hearing loss, but not caused by hearing loss or tinnitus.  Although the May 2012 VA examiner determined that the Veteran did not have a current diagnosis of Meniere's Disease, such determination was based upon an inaccurate assessment of the record, as a diagnosis of Meniere's Disease was rendered during the course of VA treatment in December 2009.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Moreover, the requirement for a current disability for Meniere's Disease was satisfied as there is evidence of this disorder since the Veteran's claim was received by VA in March 2008.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Accordingly, the May 2012 VA opinion is of no probative value.  

The Board finds the December 2009 VA opinion the most probative evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995).  As above, the examiner noted that the Veteran had hearing loss due to noise exposure during service, and opined that the Veteran's current Meniere's Disease was "likely related" to noise exposure.  In this regard, the opinion included a discussion of the medical principles underlying the opinion, the findings of the clinical evaluation, and considered the Veteran's reported medical history.  The evidence of record demonstrates that the Veteran was not exposed to loud noise outside of military service.  Service connection for both bilateral hearing loss and tinnitus have been granted as due to acoustic trauma in service.  Accordingly, service connection for Meniere's Disease is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Meniere's Disease is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


